Exhibit 10.1

LIMITED WAIVER TO

CONSTRUCTION LOAN AGREEMENT

This LIMITED WAIVER TO CONSTRUCTION LOAN AGREEMENT (this “Limited Waiver”),
dated as of July 31, 2009, is entered into by and among the following parties:

(a) TIETEK LLC, a Delaware limited liability company (the “Borrower”);

(b) NORTH AMERICAN TECHNOLOGIES GROUP, INC., a Delaware corporation (the
“Company”), and TIETEK TECHNOLOGIES, INC., a Texas corporation (“TTT”) (the
Company and TTT shall be collectively referred to as the “Borrower Affiliates”
and the Borrower Affiliates and the Borrower shall be collectively referred to
as the “Borrower Group”); and

(c) OPUS 5949 LLC, a Texas limited liability company (the “Lender” and, together
with the Borrower Group, the “Parties”).

RECITALS

A. The Borrower, the Borrower Affiliates, and the Lender entered into that
certain Construction Loan Agreement, dated as of February 5, 2004, as amended by
(1) that certain Release, dated February 22, 2005, (2) that certain Limited
Waiver and First Amendment to Construction Loan Agreement, dated July 7, 2005,
(3) that certain Second Amendment to Construction Loan Agreement, dated
December 29, 2005, (4) that certain Third Amendment to Construction Loan
Agreement, dated September 18, 2006, and (5) that certain Fourth Amendment to
Construction Loan Agreement, dated July 24, 2007 (as so amended and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which the Lender agreed to make available to the
Borrower Group certain financial accommodations and modifications to the Loan
Documents.



--------------------------------------------------------------------------------

B. The Borrower and the Borrower Affiliates have requested that, subject to the
terms, conditions, covenants and limitations contained in this Limited Waiver,
the Lender agree that the interest payment otherwise due and payable by Borrower
under the Loan Agreement and the other Loan Documents on July 1, 2009 and waived
until July 31, 2009 pursuant to the Limited Waiver to Construction Loan
Agreement dated July 1, 2009, would be further waived until August 17, 2009, and
that any Default or Event of Default that has occurred or may occur, solely by
reason of the failure of Borrower to make such interest payment when otherwise
due and payable under the Loan Agreement (the “Specified Interest Payment
Default”), shall be waived until 5:00 p.m. (Dallas time) on August 17, 2009;

C. The Lender has agreed to the actions described in Paragraph B preceding, in
each instance upon and subject to the terms, conditions, covenants and
limitations contained in this Limited Waiver.

ACKNOWLEDGMENTS:

(a) The Borrower and the Borrower Affiliates hereby acknowledge and agree to the
accuracy of all Recitals included in this Limited Waiver.

(b) The Borrower and the Borrower Affiliates acknowledge and agree that all
amounts advanced to, or for the benefit of, the Borrower, including, but not
limited to, the Loan prior to the date hereof are, and shall continue to be,
obligations under the Loan Documents (the “Obligations”) and subject to all the
terms and conditions in the Loan Agreement and the other Loan Documents.

(c) The Borrower and the Borrower Affiliates acknowledge and agree that (i) as
of July 31, 2009, the outstanding principal and accrued but unpaid amount of the
Obligations is $14,307,611.11, of which $14,000,000.00 is the amount of
outstanding principal of the Note and $307,611.11 is the amount of accrued but
unpaid interest thereon; and (ii) the Obligations are enforceable against the
Borrower without offset, reduction, or counterclaim.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, agree to the above Recitals,
Acknowledgments and as follows:

1. DEFINITIONS. All capitalized terms used but not otherwise defined in this
Limited Waiver shall have the meanings ascribed to them in the Loan Agreement.

2. LIMITED WAIVER. Subject to the terms and conditions set forth in this Limited
Waiver and the Borrower’s and the Borrower Affiliates’ acknowledgments and
agreements set forth above, and expressly conditioned upon the absence of any
Event of Default other than the Specified Interest Payment Default, the Lender
hereby (a) agrees that the interest payment otherwise due and payable by
Borrower under the Loan Agreement and the other Loan Documents on July 1, 2009,
and previously waived until July 31, 2009, shall be waived until August 17, 2009
and (b) waives the Specified Interest Payment Default until 5:00 p.m. (Dallas
time) on August 17, 2009. The waiver agreed to herein (i) is temporary only and,
if the interest payment waived by this Limited Waiver has not otherwise been
made to and received by the Lender at or prior to 5:00 p.m. (Dallas time) on
August 17, 2009, the waiver shall terminate and, as a result, the waiver shall
no longer be valid and shall not impair, restrict or limit any right or remedy
of the Lender with respect to the Specified Interest Payment Default under the
Loan Agreement or any of the other Loan Documents, (ii) is strictly limited to
the Specified Interest Payment Default, shall not be



--------------------------------------------------------------------------------

deemed to be a consent to any amendment, waiver or modification of any term or
condition of the Loan Agreement and the other Loan Documents, and except as
expressly set forth in this Limited Waiver, all the other terms, provisions and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect, (iii) shall not extend nor be deemed to extend to any
other Default or Event of Default that may now exist or hereafter arise under
the Loan Agreement or any of the other Loan Documents, (iv) shall not impair,
restrict or limit any right or remedy of the Lender with respect to any other
Default or Event of Default that may now exist or hereafter arise under the Loan
Agreement or any of the other Loan Documents, and (v) shall not constitute any
course of dealing or other basis for altering any obligation of any member of
the Borrower Group or any right, privilege or remedy of the Lender under the
Loan Agreement or any of the other Loan Documents. No failure on the part of any
Lender to provide a notice hereunder or otherwise exercise, and no delay in
providing any notice or otherwise exercising, any right, power, remedy or
privilege under this Limited Waiver, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, remedy or privilege
under this Limited Waiver preclude any other or further exercise thereof or the
exercise of any other right, power, remedy or privilege.

3. REFERENCES TO LOAN AGREEMENT, ETC. All references to the “Loan Agreement” or
the “Construction Agreement” or other similar terms intended to refer to the
Loan Agreement in each of the Loan Documents and in any other documents or
agreements by, between or among any of the Borrower Group and their respective
affiliates, and or for the benefit of the Lender will from and after the date
hereof refer to the Loan Agreement, as amended hereby, and all obligations of
the Borrower Group under the Loan Agreement, as amended hereby, shall be secured
by and be entitled to the benefits of said Loan Documents and such other
documents and agreements. All Loan Documents heretofore executed by all or any
of the Borrower Group shall remain in full force and effect to secure the Loan,
and such Loan Documents, as amended hereby, are hereby ratified and affirmed.

4. ADDITIONAL AGREEMENTS.

4.1. Access to Information. The Borrower shall provide to the Lender summary
weekly production reports and monthly the same or substantially the same
information that Borrower and the Borrower Affiliates provide to the members of
its Board of Directors and to its management including without limitation,
specific performance reports or measurements, financial plans and budgets, and
any other information reasonably requested by Lender, and shall be discussed in
a weekly conference call with the Lender’s representatives or agents.

4.2. Audits and Field Exams. Until all of the Obligations owing to the Lender
have been indefeasibly paid in full, the Lender, and its agents, appraisers, and
advisors shall have the right of full access to, and may visit, the Borrower’s
and the Borrower Affiliates’ business, upon reasonable notice, to (i) inspect
the collateral of the Lender; (ii) visit and conduct field exams of the
Borrower’s and the Borrower Affiliates’ business, (iii) take copies and extracts
from the Borrower’s and the Borrower Affiliates’ books and records and inspect
the Borrower’s and the Borrower Affiliates’ facility, (iv) conduct on-site
monitoring thereof, and (v) obtain information requested by the Lender as to
such matters relating to the Borrower’s and the Borrower Affiliates’ business
operations. The Borrower’s and the Borrower Affiliates’ officers and employees
shall fully cooperate with such efforts by the Lender, and its agents and
advisors.

4.3. Consent to Relief. In the event of any breach of the Loan Documents or any
of the Borrower’s and the Borrower Affiliates’ agreements or acknowledgements
under this Limited Waiver, then, to the extent that the Lender establishes
before a court of appropriate jurisdiction that any of the foregoing has
occurred, the Borrower and the Borrower Affiliates consent to injunctive relief,
including, but not limited to, the appointment of a receiver for the benefit of
the Lender, in order to enforce the terms of this Limited Waiver and the Loan
Documents and to effect the remedies sought herein and under applicable law.



--------------------------------------------------------------------------------

4.4. Cooperation of Borrower Affiliates. To the extent that compliance with any
of the agreements or acknowledgements under this Limited Waiver requires action
or cooperation by the Borrower Affiliates, each of the Borrower Affiliates agree
to provide such cooperation and take such action, including, but not limited to,
providing to the Lender complete access to the Borrower’s and the Borrower’s
Affiliates’ books, records, and facilities to confirm or supplement any
information provided to Lender.

4.5. Meeting with Management. The Borrower and the Borrower Affiliates agree to
cause their respective management and boards of directors to, upon Lender’s
request, attend informational meetings with the Lender to discuss and review the
Borrower’s and the Borrower Affiliates’ business affairs and plans. In the event
that Lender has questions or concerns regarding the status of the Borrower or
any of the Borrower Affiliates, in addition to the meetings described above, the
Lender may request a telephonic meeting with such management or boards of
directors, or other representatives of the Borrower or any of the Borrower
Affiliates, which meeting shall occur within 48 hours of such request.

4.6. Event of Default. If at any time the Borrower or any member of the Borrower
Group contests the validity of the Loan Agreement, this Limited Waiver, the Note
or any other Loan Document, such event shall constitute an Event of Default
under the Loan Agreement and the Note.

5. CONDITIONS TO EFFECTIVENESS. This Limited Waiver shall be effective on the
date on which all of the following conditions precedent are satisfied:

5.1. This Limited Waiver shall have been executed and delivered by the Borrower,
the Borrower Affiliates and the Lender.

5.2. The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Limited Waiver, no
Event of Default or Default shall exist on the date hereof.

6. RATIFICATIONS, REPRESENTATIONS AND WARRANTIES.

6.1. The terms and provisions set forth in this Limited Waiver shall supersede
all inconsistent terms and provisions set forth in the Loan Agreement and,
except as expressly set forth in this Limited Waiver, the terms and provisions
of the Loan Agreement and each of the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. The Parties hereto agree
that the Loan Agreement shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

6.2. The Borrower and the Borrower Affiliates hereby represent and warrant to
the Lender as follows:

(a) the execution, delivery and performance of this Limited Waiver and any and
all other agreements executed and/or delivered in connection herewith or
therewith have been authorized by all requisite action on the part of the
Borrower and the Borrower Affiliates and will not violate (i) the Limited
Liability Company Agreement of the Borrower; (ii) the articles of incorporation
or bylaws of either of the Borrower Affiliates; or (iii) the operating agreement
of any managing member of the Borrower.

(b) the representations and warranties contained in this Limited Waiver, the
Loan Agreement and the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date,
except to the extent that breaches thereof are temporarily waived for the period
of time specified by this Limited Waiver;



--------------------------------------------------------------------------------

(c) no Default or Event of Default under the Loan Agreement or the Loan
Documents have occurred or are continuing, other than the Specified Interest
Payment Default, unless such Default or Event of Default has been specifically
waived in writing by the Lender;

(d) the consummation of the transactions contemplated hereby will not
(i) violate any provision of the organizational documents or governing
instruments of the Borrower or either of the Borrower Affiliates, (ii) violate
any judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, the
Borrower or either of the Borrower Affiliates, or (iii) constitute a violation
by the Borrower or the Borrower Affiliates of any law or regulation of any
jurisdiction applicable to the Borrower or the Borrower Affiliates;

(e) this Limited Waiver was reviewed by the Borrower and the Borrower
Affiliates, who acknowledge and agree that the Borrower and the Borrower
Affiliates (i) understand fully the terms of this Limited Waiver and the
consequences of the issuance hereof, (ii) have been afforded an opportunity to
have this Limited Waiver reviewed by, and to discuss this Limited Waiver with,
such attorneys and other persons as the Borrower or the Borrower Affiliates may
wish, and (iii) have entered into this Limited Waiver of their own free will and
accord and without threat or duress;

(f) this Limited Waiver and all information furnished to the Lender are made and
furnished in good faith, for value and valuable consideration; and this Limited
Waiver has not been made or induced by any fraud, duress or undue influence
exercised by the Lender, or any other person; and

7. MISCELLANEOUS.

7.1. Misrepresentation. The Borrower shall indemnify and hold the Lender
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees) incurred by the Lender as a direct or indirect result of
(i) breach of any representation or warranty contained in this Limited Waiver,
or (ii) any breach or default under any of the covenants or agreements contained
in this Limited Waiver.

7.2. Covenants and Agreements. The Borrower and the Borrower Affiliates hereby
agree and acknowledge that the Borrower is truly indebted to the Lender for the
Obligations (without offset, counterclaim, or reduction) pursuant to the terms
of the Loan Agreement and the Loan Documents and hereby agree to observe, comply
with and perform all of the obligations, terms, and conditions under or in
connection with the Loan Agreement and the Loan Documents.

7.3. Ratification of Liens and Security Interests. The Borrower and the Borrower
Affiliates hereby acknowledge and agree that the liens and security interests
granted pursuant to or otherwise in connection with the Loan Agreement and the
Loan Documents are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by the Lender in writing and as otherwise permitted under the Loan
Agreement or the Loan Documents.

7.4. No Waiver. The Borrower and the Borrower Affiliates agree that nothing
contained in this Limited Waiver shall affect or impair the validity or priority
of the liens and security interests under the Loan Agreement or the Loan
Documents. The Lender further reserves all of its rights and remedies under the
Loan Agreement and the Loan Documents, except as expressly modified herein.

7.5. Survival of Representations and Warranties. Except as provided otherwise in
this Limited Waiver, all representations and warranties made in the Loan
Agreement or any of the Loan Documents including, without limitation, any
document furnished in connection with this Limited Waiver, shall survive the
execution and delivery of this Limited Waiver, and no investigation by the
Lender or any subsequent event shall affect the representations and warranties
or the right of the Lender to rely upon them.



--------------------------------------------------------------------------------

7.6. Severability. Any provision of this Limited Waiver held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Limited Waiver, and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

7.7. Headings. The headings of the sections and subsections of this Limited
Waiver are inserted for convenience only and do not constitute a part of this
Limited Waiver.

7.8. Counterparts. This Limited Waiver may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Limited Waiver by facsimile shall have the same force and
effect as the delivery of an original executed counterpart of this Limited
Waiver. Any party delivering an executed counterpart of this Limited Waiver by
facsimile shall also deliver an original executed counterpart, but the failure
to do so shall not affect the validity, enforceability or binding effect of this
Limited Waiver.

7.9. No Commitment. The Borrower and the Borrower Affiliates agree the Lender
has made no commitment or other agreement regarding the Loan Agreement or the
Loan Documents, except as expressly set forth in this Limited Waiver. The
Borrower and the Borrower Affiliates warrant and represent that neither the
Borrower nor the Borrower Affiliates will rely on any commitment or other
agreement on the part of the Lender unless such commitment or agreement is in
writing and signed by the Lender.

7.10. Survival. All representations, warranties, covenants and agreements of the
Parties made in this Limited Waiver shall survive the execution and delivery
hereof, until such time as all of the obligations of the Parties hereto shall
have lapsed in accordance with their respective terms or shall have been
discharged in full.

7.11. Time of Essence. The Parties to this Limited Waiver have agreed
specifically with regard to the times for performance set forth in this Limited
Waiver. Further, the Parties to this Limited Waiver acknowledge that the
agreements with regard to the times for performance are material to this Limited
Waiver. Therefore, the Parties agree and acknowledge that time is of the essence
to this Limited Waiver.

7.12. Law Governing. THIS LIMITED WAIVER SHALL BE DEEMED TO HAVE BEEN
SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE INTERPRETED
AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF TEXAS
APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN, WITHOUT
GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE THAT
COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION.

7.13. Consent to Jurisdiction. EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS LIMITED
WAIVER, THE LOAN DOCUMENTS, THE NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY. THE PARTIES HEREBY AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY TEXAS OF FEDERAL COURT SITTING IN
DALLAS, TEXAS MAY BE MADE BY CERTIFIED



--------------------------------------------------------------------------------

OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND SERVICE SHALL BE COMPLETE FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED. EACH PARTY IRREVOCABLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS LIMITED WAIVER, THE LOAN DOCUMENTS OR THE NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS,
TEXAS AND FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

7.14 Waiver; Modification. NO PROVISION OF THIS LIMITED WAIVER MAY BE WAIVED,
CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE PART OF THE
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE PARTIES
HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.

7.15. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS LIMITED WAIVER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

7.16. Final Agreement. THIS LIMITED WAIVER AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS LIMITED WAIVER IS EXECUTED. NEITHER THIS LIMITED WAIVER NOR THE
LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

7.17. Release. EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY
ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE LIABILITY OF THE BORROWER
TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE LENDER OR ITS RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS,
AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS, ASSIGNS,
AND PREDECESSORS, AND EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS
AFFILIATES, PARTICIPANTS, PREDECESSORS, PARTNERS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM



--------------------------------------------------------------------------------

ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
LIMITED WAIVER IS EXECUTED, IN EACH CASE WHICH EITHER THE BORROWER OR ANY OF THE
BORROWER AFFILIATES MAY NOW OR HEREAFTER HAVE AGAINST THE LENDER, AND ITS
RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, SUCCESSORS, ASSIGNS, AND PREDECESSORS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE OBLIGATIONS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR THE LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS LIMITED WAIVER. THE
BORROWER AND THE BORROWER AFFILIATES HEREBY COVENANT AND AGREE NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE
OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST THE LENDER,
AND ITS RESPECTIVE AFFILIATES, PARTICIPANTS, AGENTS, ATTORNEYS, PARTNERS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS ARISING
OUT OF OR RELATED TO THE LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR
DEMANDS ORIGINATING ON OR PRIOR TO THE DATE HEREOF IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTION OR ATTEMPTING TO COLLECT THE INDEBTEDNESS OF THE BORROWER
TO THE LENDER, WHICH INDEBTEDNESS WAS EVIDENCED BY THE LOAN AGREEMENT AND THE
LOAN DOCUMENTS.

7.18. Agreement Binding on the Borrower and the Borrower Affiliates. The
Borrower and the Borrower Affiliates agree that this Limited Waiver will be
binding on the Borrower and the Borrower Affiliates and their respective
successors and assigns; provided, no obligation or right hereunder shall be
assignable by the Borrower or any of the Borrower Affiliates (whether
voluntarily, involuntarily or by operation of law) without the prior written
consent of the Lender.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Borrower Affiliates, and the Lender have
caused this Limited Waiver to be executed and delivered as of the date first
written.

 

BORROWER: TIETEK LLC, a Delaware limited liability company By:  

/S/

Name:   D. PATRICK LONG Title:   President BORROWER AFFILIATES: NORTH AMERICAN
TECHNOLOGIES GROUP, INC., a Delaware corporation By:  

/S/

Name:   D. PATRICK LONG Title:   President and Chief Executive Officer TIETEK
TECHNOLOGIES, INC., a Texas corporation By:  

/S/

Name:   D. PATRICK LONG Title:   President LENDER: OPUS 5949 LLC, a Texas
limited liability company By:   Sammons VPC, Inc. Its:   Managing Member   By:  

/S/

  Name:   PAM DOEPPE   Title:   Vice President & Treasurer